
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 264
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2009
			Mr. Stearns (for
			 himself, Mr. Buyer,
			 Mr. Miller of Florida, and
			 Mr. Frelinghuysen) submitted the
			 following resolution; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		RESOLUTION
		Expressing the opposition of the House of
		  Representatives to any proposal intended to alter current law to allow the
		  Department of Veterans Affairs to bill third-party insurers of veterans who are
		  being treated for service-connected disabilities or injuries.
	
	
		Whereas section 1729 of title 38, United States Code,
			 states that the Department of Veterans Affairs may only recover costs from a
			 veteran’s private insurer for treatment of a non-service-connected
			 disability;
		Whereas nationally recognized veterans service
			 organizations have expressed serious concern about a policy proposed by
			 President Obama that would allow the Department of Veterans Affairs to bill a
			 veteran’s private insurer for the care and treatment of a disability or injury
			 that was determined to have been incurred in or aggravated by the veteran’s
			 military service;
		Whereas nearly three out of every four of the 25,000,000
			 veterans still living have served during a war or an official period of
			 hostility;
		Whereas the mission of the Department of Veterans Affairs
			 is to care for him who shall have borne the battle, and for his widow,
			 and his orphan;
		Whereas the Department of Veterans Affairs has committed
			 to providing veterans the world-class benefits and services they have
			 earned—and to do so by adhering to the highest standards of compassion,
			 commitment, excellence, professionalism, integrity, accountability, and
			 stewardship; and
		Whereas any proposal intended to bill veterans for the
			 care of their service-connected disabilities ignores the solemn promise and
			 obligation the United States of America has to care for the brave men and women
			 who have served the country honorably and have risked their lives and physical
			 well-being to ensure the freedom of its people: Now, therefore, be it
		
	
		That the House of Representatives opposes
			 any proposal intended to alter current law to allow the Department of Veterans
			 Affairs to bill third-party insurers of veterans who are being treated for
			 service-connected disabilities or injuries determined to have been incurred in
			 or aggravated by the veteran’s military service.
		
